t c memo united_states tax_court samuel jacobson petitioner v commissioner of internal revenue respondent docket no filed date wallace musoff and michael j coyle for petitioner moira l sullivan timothy v mulvey and vincenza taverna for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies an addition_to_tax and penalties as follows -- - addition_to_tax and penalties i r c sec sec year deficiency a h dollar_figure dollar_figure dollar_figure big_number -- big_number respondent in the alternative determined a negligence_penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is entitled to certain noncash charitable_contribution deductions in excess of the amounts allowed by respondent whether petitioner is liable for an addition_to_tax for failure_to_file timely his federal_income_tax return and whether petitioner is liable for penalties for gross_valuation_misstatements on his and federal_income_tax returns findings_of_fact some of the facts have been stipulated and the facts set forth in the stipulation are incorporated in our findings by this reference at the time the petition in this case was filed samuel jacobson petitioner was a resident of new york new york he has been in the baked goods distribution business for years and owns operative cake corporation operative cake philately philately is the collection and study of postage stamps stamps and of postal stationery that has passed through the mail when a new u s stamp is issued by the united_states postal service postal service it is released on a specific day at a specific location stamp collectors refer to that day as the first day of issue since about a special cancellation bearing the words first day of issue along with the date and town of issue has been applied to stamped items furnished to the postal service on the first day the stamp is issued this service is undertaken by the postal service at no charge other than the cost of postage one of the modes of collecting first day of issue stamps is the collection of first day covers a first day cover is an envelope that bears a stamp postmarked with a first day of issue cancellation in some instances the envelope includes a decorative design usually related to the subject matter of the applied stamp by the 1940's hundreds of thousands of first day covers were routinely prepared by collectors for every newly issued stamp and first day covers had become an important part of the hobby of stamp collecting there is a primary market and a secondary market for first day covers the primary market refers to current first day covers with newly issued stamps sold directly to customers by q4e- the manufacturer prices in this market are set by the manufacturer and vary widely depending upon the quality of the products and the method of sale the secondary market refers to those first day covers sold by traditional stamp dealers who are not manufacturers or publishers of first day covers the secondary market operates through local shops mail-order catalogs and trade shows this market can be either at the retail level or wholesale level and prices are generally determined by the laws of supply and demand in addition to first day covers there are other first day of issue collectibles including first day pages first day pages are similar to first day covers but vary slightly in size and format for example rather than using the envelope format of a first day cover the format of a first day page might be a photograph a dinner menu a diploma reprint or copies of congressional minutes affixed to the first day page is a first day of issue stamp that is typically related to the subject matter of the page charitable_contribution petitioner acquired big_number first day pages from rita ostrer ostrer of the historic philatelic document company the first day pages the kesslers were created by seymour kessler and included prints photographs and other documentary material depicting various events and scenes of historical significance - - theme-appropriate first day of issue stamps were affixed to each page ostrer also owned an art dealership known as nicolini’s that rented art to movie studios petitioner acquired from nicolini’ sec_62 10-volume sets of figures of the bible a painting entitled st peter as bishop a painting entitled madonna and christ child and a monstrance hereinafter these articles will be referred to collectively as the religious articles and the religious articles and the kesslers will be referred to as the contributed_property during the time that he owned the contributed_property which he estimates as to years petitioner never attempted to obtain insurance on the contributed_property he never attempted to sell the property he stored the contributed_property in boxes on pallets in the operative cake bakery warehouse the warehouse had a rodent problem and was very hot during the summer twelve to fifteen people worked in the warehouse the only security was a guard at the exit of the warehouse in bishop john peter walzer walzer of the anglican catholic church diocese of connecticut southern episcopal church diocese visited petitioner seeking donations petitioner met with walzer several more times to discuss a potential contribution on date gerald malina - - malina prepared a document valuing the religious articles for petitioner malina however provided no methodology or rationale for the values at which he arrived walzer provided to petitioner letters dated date acknowledging receipt of a dollar_figure cash contribution and the religious items each letter contained a sentence stating we welcome the opportunity to work with you to help maximize your charitable_contribution on your schedule a form_1040 and thank you again for your generosity to our diocesan programs in a letter dated date walzer acknowledged receipt of the kesslers stating that the donation of the kesslers was made on date this correspondence also included an inventory of the kesslers that was prepared by donald c brueggemann brueggemann the brueggemann inventory placed a value on each kessler and indicated that the total value of all of the kesslers was dollar_figure the inventory did not contain any valuation methodology any rationale for the prices quoted or any reference to comparable sales it provided only a description of the kesslers on a lot--by-lot basis petitioner filed federal_income_tax returns for and on date and date respectively on his return petitioner reported adjusted_gross_income of dollar_figure he claimed charitable_contributions of dollar_figure in cash and dollar_figure in noncash property to the diocese petitioner - represented that he purchased the kesslers on date at a cost of dollar_figure he stated various as the acquisition_date of each of the religious items and did not state a cost for any of them petitioner listed the fair market values of the contributed_property on form_8283 as follows claimed fair item market_value kesslers dollar_figure biblical books st peter painting big_number madonna painting big_number monstrance total dollar_figure no appraisal was attached to petitioner’s or federal_income_tax returns substantiating the fair market values claimed by petitioner the charitable_contribution_deduction claimed for was limited to dollar_figure with the remaining dollar_figure attributable to noncash items being carried forward and deducted on the federal_income_tax return in the statutory notice respondent allowed only dollar_figure as the fair_market_value of the donated noncash property thus respondent disallowed dollar_figure of petitioner’s charitable_contributions for and all of the dollar_figure charitable_contribution carryover for opinion fair_market_value sec_170 allows a deduction for charitable_contributions made to an organization described in sec_170 in general the amount of a charitable_contribution made in property other than money is the fair_market_value of the property at the time of the contribution see sec_1 170a- l c income_tax regs fair_market_value is defined as on the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs 411_us_546 fair_market_value is a question of fact to be determined from the entire record see 84_tc_285 petitioner argues that the cumulative fair_market_value of the contributed_property in was dollar_figure petitioner bears the burden of proving a higher value than that determined by respondent see rule a 290_us_111 petitioner was unable to produce canceled checks sales receipts or other documents that substantiated the price that he paid or the date that he purchased the kesslers petitioner was unable to provide records substantiating the price that he paid or the date that he purchased the religious articles at trial --- - petitioner was unable to remember when he purchased the contributed_property how much he paid for it and when he donated it petitioner’s recollection of the amounts paid was vague and unreliable he claimed on his return that he purchased the kesslers in but he testified at trial that the correct year was he asserted in responses to interrogatories that he had purchased property or years earlier an employee of the bakery testified that the boxes were in the warehouse for at least years malina prepared an expert report for trial that purportedly valued the contributed_property and petitioner relies on this report and his own personal experience in valuing the contributed_property respondent relies on the expert report of paul t schmid schmid to support the fair market values determined in the notice_of_deficiency opinion testimony of an expert is admissible if and because it will assist the trier of fact to understand evidence that will determine a fact in issue see fed r evid we evaluate the opinions of experts in light of the demonstrated qualifications of each expert and all other evidence in the record see 86_tc_547 we are not bound by the opinion of an expert witness especially when such opinion is contrary to our conclusions see 97_tc_496 if experts -- - offer divergent estimates of fair_market_value we decide the weight to give these estimates by examining the factors they used in arriving at their conclusions see 38_tc_357 we may reject in its entirety an opinion provided under circumstances that undermine its credibility see eg 86_tc_567 84_tc_722 83_tc_56 malina has been a member of the appraisers association of america inc since with a specialty in oriental art his investigation of the kesslers consisted of telephone conversations with seymour kessler a review of trade periodicals offering kesslers for retail_sale and a review of the brueggemann inventory malina erroneously referred to the kesslers as covers ---unaware of or ignoring the distinction between covers and pages he also claims to have analyzed the market for first day covers in his report he listed the kesslers assigning a value to each lot malina’s analysis was limited to an unsupported assertion that respondent’s examining agent significantly undervalued the kesslers and to his contention that the kesslers were valuable because they were suitable for framing with respect to the religious articles malina adopted the values set forth in his valuation he provided only a limited analysis of his valuation of the stories of the bible book sets and no analysis of his valuation of the religious articles we reject malina’s opinion because he gave no persuasive explanation of his methodology made no reference to comparable sales or a valuation rationale and made no reference to any experience he had that would support the values at which he arrived without any reasoned analysis his report is useless his opinions are so exaggerated that his testimony is not credible see dean v commissioner supra the record is devoid of any evidence of actual sales of any of the kesslers or other objective evidence supporting the values claimed by malina and petitioner or any substantial values for the contributed_property moreover the fair market values at which malina arrived are contradicted by the objective evidence in this case petitioner argues that we should rely on his representations of the value of the kesslers because he examined the market for kesslers he recalled no details of his alleged activity in this regard however we are not required to accept petitioner’s testimony and under all of the circumstances conclude that it is unworthy of belief the contributed_property was stored in boxes on pallets for many years in a bakery warehouse that only had limited security the warehouse had a rodent problem and was described as being extremely hot during the summer the contributed_property was not insured nor was any special precaution taken to preclude loss due to deterioration theft or fire petitioner’s contemporaneous conduct renders implausible his claim that the property had substantial value see chiu v commissioner supra pincite the only evidence of subsequent handling of the contributed_property suggests that it had little value see skripak v commissioner t c pincite if the contributed_property had a value of dollar_figure or anything approaching that value as petitioner claims petitioner would have treated it with more care respondent’s expert schmid has been involved with stamps on a full-time basis for years his experience includes retail and auction sales and he has authored two books on the authentication of u s stamps at the time of the trial schmid was the owner of colorano a major publisher of first day covers in the united_states schmid provided a careful explanation supporting his opinions of value schmid described the pricing structure of first day covers within the primary and secondary markets and indicated that the prices of first day covers were in the following ranges primary market secondary market retail dollar_figure -- dollar_figure dollar_figure - dollar_figure wholesale dollar_figure - dollar_figure dollar_figure - dollar_figure schmid stated that the drop in price from the primary market to the secondary market is attributable to tremendous oversupply schmid indicated however that these prices are not necessarily the most accurate picture of fair_market_value and that many other factors combine to determine fair_market_value including sales history and collector demand schmid attempted but was unable to identify documented sales of the kesslers analyzing the demand for kesslers schmid pointed out that the demand for first day pages was much less than the demand for first day covers because schmid was unable to identify a competitive market for kesslers within which to ascertain an appropriate fair_market_value he estimated fair_market_value using the first day cover market in arriving at fair_market_value schmid took into consideration that the kesslers do not conform to the more popular envelope format they only span a limited number of years there is no established collector following and no past sales history was available he also considered that the kesslers are unique first day products and would have some appeal within the overall market for first day collectibles accordingly he stated that the kesslers would likely trade in secondary markets for first day covers for the same period thus indicating a range of dollar_figure to dollar_figure on an individual basis and dollar_figure to dollar_figure in larger groups he also took into consideration the salability of the kesslers noting that some of the pages would not be sold he proposed the following approach to valuing the kesslers percent sales level price of lot sales high retail dollar_figure sdollar_figure low retail dollar_figure big_number high wholesale dollar_figure big_number low wholesale qodollar_figure big_number unsalable -- total dollar_figure schmid indicated that these estimates are for a competitive market schmid stated that a noncompetitive market would have more high retail sales but would have fewer opportunities overall for sales at all levels resulting ina return in the range of dollar_figure to dollar_figure he suggested that the bottom of this range was more realistic based on his experience with established dealers schmid stated however that the most accurate valuation of the kesslers would be in the wholesale market where the kesslers would likely sell for dollar_figure to dollar_figure per page under this assumption the value of the kesslers would be between dollar_figure and dollar_figure petitioner challenges schmid’s valuation of the kesslers on a wholesale basis because he asserts trade periodicals indicated that a retail market existed for the kesslers petitioner’s reliance on trade periodicals to establish a market -- - for the kesslers is misplaced there is no evidence that any sales took place at the prices listed in those periodicals we are convinced that big_number kesslers would likely be sold if at all only in a wholesale market based on schmid’s experience in stamp collecting and in the first day cover market his valuation of the kesslers is the best evidence we have of fair_market_value and it supports respondent’s determination respondent presented no expert evidence of fair_market_value for the religious articles offering only evidence that they were not treated as valuable by subsequent possessors of the articles petitioner however failed to establish a fair_market_value in excess of dollar_figure for all of the contributed_property accordingly we conclude that petitioner is not entitled to deductions in excess of the amounts allowed by respondent sec_6651 addition_to_tax respondent determined that petitioner is liable for the sec_6651 addition_to_tax for sec_6651 a imposes an addition_to_tax for failure_to_file timely a return unless the taxpayer establishes that the failure did not result from willful neglect and that the failure was due to reasonable_cause petitioner failed to offer any evidence or explanation regarding the late filing of his return thus respondent’s - - determination that petitioner is liable for the sec_6651 addition_to_tax for is sustained sec_6662 h penalty respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for and petitioner argues that he reasonably relied on the brueggemann inventory and malina’s appraisal and that he substantially complied with applicable_requirements taxpayers are liable for a penalty equal to percent of the portion of an underpayment_of_tax attributable to a gross_valuation_misstatement see sec_6662 h sec_6662 h a provides that there is a gross_valuation_misstatement if the value of any property claimed on a tax_return is percent or more of the amount determined to be the correct value see also sec_6662 h a e a in this case the value of the contributed_property that was claimed on petitioner’s federal_income_tax return dollar_figure exceeds percent of the value determined to be correct dollar_figure the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for such portion and that the taxpayer acted in good_faith see sec_6664 however the good_faith exception applies only to a sec_170 deduction if the claimed value of the property was based on a qualified - appraisal made by a qualified_appraiser and in addition to obtaining such an appraisal the taxpayer made a good_faith investigation of the value of the contributed_property see sec_6664 and qualified appraisers and gualified appraisals are defined under the regulations in sec_170 see sec_6664 c sec_1_170a-13 income_tax regs among the items of information to be included on a qualified_appraisal is the method of valuation used to determine fair_market_value and the specific basis for the valuation such as comparable sales or statistical samples see sec_1_170a-13 j and k income_tax regs as we indicated above neither the brueggemann inventory nor malina’s appraisal set forth a methodology or any meaningful analysis of fair market values expressed in each report moreover we are not persuaded that petitioner acted in good_faith because his conduct with respect to the contributed_property was not consistent with a belief that it had substantial value thus the reasonable_cause exception does not apply and petitioner is liable for the accuracy-related_penalty of sec_6662 h for a gross_valuation_misstatement to reflect the foregoing decision will be entered for respondent
